Case 4:21-cv-00020-DN-PK Document 15 Filed 05/18/21 PageID.156 Page 1 of 19




Snell & Wilmer L.L.P.                                        BLANK ROME LLP
Paul W. Shakespear, Esq. (14113)                             Michael P. Trainor, Esq. (Pro Hac)
Tanya N. Lewis, Esq. (12363)                                 One Logan Square
Gateway Tower West                                           130 N. 18th Street
15 West South Temple, Suite 1200                             Philadelphia, PA 19103
Salt Lake City, UT 84101-1547                                Tel: (215) 569-5685
Tel.: 801.257.1972                                           E-Mail: Mtrainor@BlankRome.com
E-Mail: pshakespear@swlaw.com
        tlewis@swlaw.com

Attorneys for Defendants

                            IN THE UNITED STATES DISTRICT COURT

                                    FOR THE DISTRICT OF UTAH

TAMRA STEPHENSON,
                                                           Case No. 4:21-cv-00020-DN-PK
                   Plaintiff,
                                                          DEFENDANTS’ MOTION FOR
vs.                                                     JUDGMENT ON THE PLEADINGS

MIDLAND CREDIT MANAGEMENT AND                                   Judge David Nuffer
TIM BOLIN,                                                  Magistrate Judge Paul Kohler

                   Defendants.


                   DEFENDANTS’ MOTION FOR JUDGMENT ON THE PLEADINGS

           Defendants     Midland    Credit   Management   Inc.   (“Midland”)   and   Tim   Bolin

(“Bolin”)(together, “Defendants”) respectfully submit this joint Memorandum of Law in Support

of their Motion for Judgment on the Pleadings pursuant to Federal Rule of Civil Procedure (“Fed.

R. Civ. P.”) Rule 12(c) (“Rule 12(c)”)(the “Motion”).

                                    PRELIMINARY STATEMENT

           Plaintiff commenced this lawsuit alleging that Defendants violated the Fair Debt

Collections Practices Act, 15 U.S.C. 1692, et seq (“FDCPA” or the “Act”), the Utah Consumer
                                                  1

158411.01291/125774743v.8
4852-6533-7322.3
Case 4:21-cv-00020-DN-PK Document 15 Filed 05/18/21 PageID.157 Page 2 of 19




Sales Practices Act (“UCSPA”), and common law, by sending correspondence which threatened

to take legal action relating to a severely delinquent credit card debt that Plaintiff owes to Midland.

In particular, Plaintiff claims that Midland sent certain Letters 1 in violation of sections 1692e of

the FDCPA because they threaten to refer Plaintiff’s long-unpaid account to a law firm to be

reviewed by an attorney for possible legal options. (Comp. ¶¶ 69-76, ECF No. 2). Without any

support, Plaintiff asserts that these Letters were misleading because Midland never sent the

Plaintiff’s account to an attorney for legal review. Plaintiff also incorrectly asserts that Midland

never intended to sue Plaintiff and does not sue on defaulted debts in the state of Utah.

           Simply, Plaintiff’s allegations are patently false, and both she and her counsel know it.

Midland did indeed refer Plaintiff’s account to counsel, and both Plaintiff and her attorney

corresponded with that counsel. Moreover, Midland does indeed sue on defaulted debts in the

state of Utah, and a simple docket search by Plaintiff and her counsel could have very easily

confirmed such a fact.

           As set forth clearly in Defendants’ Answer (ECF No. 7), Midland hired counsel in

connection with Plaintiff’s past due debt. In fact, counsel for Midland - Johnson Mark, LLC - sent

two (2) separate letters to Plaintiff advising, in part, of their representation of Midland in




1
  The “Letters” for purposes of this Memorandum refer to Exhibit A through E of the Answer which are more fully
identified as follows:
    - Exhibit A - December 6, 2019 letter from Midland to Plaintiff, ECF No. 7-1;
    - Exhibit B – February 21, 2020 letter from Midland to Plaintiff, ECF No. 7-2;
    - Exhibit C – June 17, 2020 letter from Midland to Plaintiff, ECF No. 7-3;
    - Exhibit 2 to Certification of Kimberly Larsen which was provided with Defendants’ Answer and which is a
          letter dated December 11, 2020 from Johnson Mark LLC, counsel for Midland, to Plaintiff. ECF No. 7-4;
    - Exhibit E – February 9, 2021 letter from Johnson Mark, LLC, counsel for Midland to both Plaintiff and
          Plaintiff’s counsel, Eric Stephenson, ECF No. 7-5

                                                       2

158411.01291/125774743v.8
4852-6533-7322.3
Case 4:21-cv-00020-DN-PK Document 15 Filed 05/18/21 PageID.158 Page 3 of 19




connection with the debt owed by Plaintiff. One of those letters (ECF No. 7-5) was specifically

addressed to both Plaintiff and her counsel. Therefore, it is completely improper for Plaintiff and

her counsel to suggest that Midland neither intended to, nor did, refer the debt to counsel.

           It is even more egregious for Plaintiff to sue a Midland employee, Tim Bolin, who is

referenced in the Letters, when Plaintiff – and her counsel – know that the claims are patently

false. Plaintiff makes no separate factual allegations of wrongdoing against Mr. Bolin outside the

confines of his employment with Midland and that are not otherwise based on the Letters. Thus,

Plaintiff’s inclusion of Mr. Bolin as a defendant is entirely improper, without factual support and

borders on harassment. For these reasons, and as described more fully below, all of Plaintiff’s

claims fail and Defendants’ Motion should be granted in its entirety.

                   STATEMENT OF FACTS AND PROCEDURAL HISTORY

           A. Plaintiff’s Account

           On or about December 20, 2009, Plaintiff opened a credit card account that was issued by

Synchrony Bank (“Synchrony”)(See Certification of Kimberly Larsen attached to Defendants’

Answer as Ex. D, hereafter “Larsen Certification” ECF No. 7-4 ¶ 4). All rights, title and interest

in and to the Account were sold by Synchrony to Midland on January 29, 2019. (Larsen

Certification, 7-4 ¶ 6). 2

           B. Midland’s Correspondence with Plaintiff

           Via correspondence dated December 6, 2019, Midland notified Plaintiff of, in part, the

delinquency of the debt and the potential that Midland “may proceed with forwarding this account


2
 Plaintiff does not deny that she owes this debt, nor does she allege the debt was not in default when she was contacted
by Midland.
                                                           3

158411.01291/125774743v.8
4852-6533-7322.3
Case 4:21-cv-00020-DN-PK Document 15 Filed 05/18/21 PageID.159 Page 4 of 19




to an attorney.” (Comp., ECF No. 2 ¶ 12; Answer ECF No. 7 ¶¶ 12, 20 – December 6, 2019 Pre-

Legal Notification). Midland next sent Plaintiff a letter dated February 21, 2020 (the “February

Letter”) (Answer Ex B, ECF No. 7-2) which advised Plaintiff of important information such as

(1) a toll free telephone number for Plaintiff to discuss the debt with Midland; (2) Midland’s

website; and (3) instructions for methods of payment, including by phone, online and by mail. 3

(A copy of the February Letter is attached as Ex. 2 to Midland’s Answer, ECF No. 7-2; Comp. ¶

23). The February Letter is from Midland, and refers to one of its employees, Bolin. It also

provides a phone number to the Pre-Legal Department for Plaintiff to discuss her delinquency. Id.

Nowhere on the February Letter does it indicate that the letter is from an attorney. Instead, the

letter states, in part, as follows: “If you do not reply, we plan on sending your account to an attorney

in the state of UT.” The letter continues:




           Midland also sent Plaintiff a letter dated June 17, 2020 (“the June Letter”), which is titled

“Final Notice Extension” and “Pre-Legal Notice.” (Ex. C to Midland Answer, ECF No. 7-3; Comp.

¶¶ 27-28). Similar to the February Letter, the June Letter is from Midland and refers to Bolin

solely in his capacity as an employee of Midland.                        The June Letter also provides helpful

information to Plaintiff, including options for payment and a toll-free number to contact Midland.

Id. The letter also clearly explains that Plaintiff is being provided additional time to avoid attorney



3
    Plaintiff does not allege that the Letter is an initial communication or validation notice subject to 15 U.S.C. § 1692g.
                                                              4

158411.01291/125774743v.8
4852-6533-7322.3
Case 4:21-cv-00020-DN-PK Document 15 Filed 05/18/21 PageID.160 Page 5 of 19




review of the debt due to tough times – i.e., the global COVID-19 pandemic 4 - and provided

additional options for Plaintiff to avoid an attorney review.

           C. Midland’s Referral To Counsel

           As Plaintiff and her counsel are aware, Plaintiff’s Account was sent to the law firm of

Johnson Mark LLC on or about December 9, 2020 for legal review. (Midland Certification ¶ 7,

ECF No. 7-4). On December 11, 2020, Johnson Mark LLC sent Plaintiff a letter advising of its

representation of Midland in connection with the Plaintiff’s Account. (Id. at ¶ 8). A lawsuit against

Plaintiff was not yet initiated because Plaintiff received the December 11, 2020 letter and disputed

the debt at that time. (Midland Answer ¶ 34, ECF No. 7). In response to correspondence from

Plaintiff, Midland’s counsel then sent Plaintiff’s counsel 5 a debt verification letter on February 9,

2021, days before this baseless action was filed. (Midland Answer Ex. E, ECF No. 7-5).

           D.      Plaintiff’s Complaint

           On February 12, 2021, Plaintiff filed her Complaint. On April 19, 2021, Defendants filed

their Answer to the Complaint.




4
  Defendants request this Court take Judicial Notice that a State of Emergency was declared in Utah on March 6, 2020
by then-Governor Gary Herbert due to COVID-19. See https://coronavirus.utah.gov
5
  Upon information and belief, Plaintiff’s counsel is her spouse and participated in telephone calls and correspondence
with Midland and its attorneys. Therefore, Plaintiff’s counsel is a fact witness to this litigation, which would be in
violation of Utah Sup. Ct. R. Prof. Prac. 3.7 stating “A lawyer shall not act as advocate at a trial in which the lawyer
is likely to be a necessary witness.”
                                                           5

158411.01291/125774743v.8
4852-6533-7322.3
Case 4:21-cv-00020-DN-PK Document 15 Filed 05/18/21 PageID.161 Page 6 of 19




                                            ARGUMENT

 I.         APPLICABLE STANDARD OF REVIEW

           A.      Standard of Review Under Rule 12(c)

           “After the pleadings are closed – but early enough not to delay trial – a party may move

for judgment on the pleadings.” Fed. R. Civ. P. 12(c). A motion for judgment on the pleadings

pursuant to Fed. R. Civ. P. 12(c) is analyzed under the same standard as a Rule 12(b)(6) motion to

dismiss. See Denver Health & Hosp. Auth. v. Beverage Distribs. Co., LLC, 546 F. App’x 742, 745

(10th Cir. 2013). To survive a Rule 12(c) motion, a plaintiff’s complaint must contain “enough

facts to state a claim to relief that is plausible on its face.” See Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “The plausibility standard is not akin to a

probability requirement, [because] it asks for more than a sheer possibility that a defendant has

acted unlawfully.” Id. (internal citation omitted). The Court will grant a motion for judgment on

the pleadings if the moving party establishes “that no material issue of fact remains to be resolved

and the party is entitled to judgment as a matter of law.” Park Univ. Enters., Inc. v. Am. Cas. Co.

of Reading, PA, 442 F.3d 1239, 1244 (10th Cir. 2006).

           In ruling on a motion for judgment on the pleadings, the Court may consider the complaint,

any material that is attached to the complaint, and the answer. See Park Univ. Enters. v. Am. Cas.

Co., 442 F.3d 1239, 1244 (10th Cir. 2006).




                                                   6

158411.01291/125774743v.8
4852-6533-7322.3
Case 4:21-cv-00020-DN-PK Document 15 Filed 05/18/21 PageID.162 Page 7 of 19




           B.      FDCPA and the Least Sophisticated Consumer Standard

           The FDCPA was enacted “to eliminate abusive debt collection practices by debt collectors,

to insure that those debt collectors who refrain from using abusive debt collection practices are not

competitively disadvantaged, and to promote consistent State action to protect consumers against

debt collection abuses.” 15 U.S.C. § 1692(e).

           For most courts, “the question of whether a communication complies with the FDCPA is

determined from the perspective of the ‘least sophisticated consumer.’” Kolbasyuk v. Capital

Mgmt. Servs., LP, 918 F.3d 236, 239 (2d Cir. 2019)(citing Jacobson v. Healthcare Fin. Servs.,

Inc., 516 F.3d 85, 90 (2d Cir. 2008)); see also Clomon v. Jackson, 988 F.2d 1314, 1318 (2d Cir.

1993) (the “least sophisticated debtor standard has . . . been adopted by all federal appellate courts

that have considered the issue.”).       The Tenth Circuit “has not explicitly adopted the least

sophisticated consumer standard, but it has applied the test in at least two, albeit unpublished,

opinions.” Smith v. Johnson Mark LLC, No. 1:20-cv-00032-RJS-DAO, 2021 U.S. Dist. LEXIS

3268, at *5 (D. Utah Jan. 7, 2021); see also Chadwick v. Bonneville Billing & Collections, Inc.,

No. 1:20-CV-132-TS, 2021 U.S. Dist. LEXIS 57757, at *3 (D. Utah Mar. 25, 2021)(applying the

least sophisticated consumer test).

           However, “the least sophisticated consumer standard incorporates a ‘concept of

reasonableness’ that is presumed to guide even the most naïve debtor.” Clomon, 988 F.2d at 1319.

Moreover, “even the ‘least sophisticated consumer’ can be presumed to possess a rudimentary

amount of information about the world and a willingness to read a collection notice with some

care.” Ferree v. Marianos, No. 97-6061, 1997 U.S. App. LEXIS 30361, at *5 (10th Cir. Nov. 3,

1997) citing Clomon, 988 F.2d at 1319. This hypothetical consumer is a “naïve” and “credulous”
                                                   7

158411.01291/125774743v.8
4852-6533-7322.3
Case 4:21-cv-00020-DN-PK Document 15 Filed 05/18/21 PageID.163 Page 8 of 19




person. Altman v. J.C. Christensen & Assocs., Inc., 786 F.3d 191, 193 (2d Cir. 2015)(citations

omitted). She does not have “the astuteness of a Philadelphia lawyer or even the sophistication of

the average, everyday, common consumer.” Russell v. Equifax A.R.S., 74 F.3d 30, 34 (2d Cir.

1996)). However, the least sophisticated consumer “is neither irrational nor a dolt.” Lotito v.

Recovery Assocs. Inc., No. 13-CV-5833 SJF-AKT, 2014 WL 4659464, at *5 (E.D.N.Y. Sept. 17,

2014) (citations omitted).

           Whether or not a collection letter violates the FDCPA is a question of law. See Garrett v.

Fin. Bus. & Consumer Sols., Inc., Civil Action No. 20-cv-02754-MEH, 2021 U.S. Dist. LEXIS

68094, at *8 (D. Colo. Apr. 8, 2021) (analyzing a collection letter upon finding “[i]f the language

of a debt collection letter is undisputed, the question whether it violated §1692e or §1692g may

be decided as a matter of law.”); Kolbasyuk, 918 F.3d at 242 (upholding the district court’s finding

that the letter did not violate 15 U.S.C. §§1692e and 1692g as a matter of law); Greco v. Trauner,

Cohen & Thomas, LLP, 412 F.3d 360 (2d Cir. 2003)(finding it proper for a district court to

determine on the pleadings that no FDCPA claim could be stated based on the language of a letter);

Miller v. Wolpoff & Abramson, LLP, 321 F.3d 292, 296, 311 (2d Cir. 2003)(finding that the district

court properly dismissed an FDCPA claim based on the language of the collection letter).

II.        JUDGMENT IN FAVOR OF DEFENDANTS ON ALL CLAIMS MADE BY
           PLAINTIFF MUST BE ENTERED BECAUSE PLAINTIFF’S CLAIMS ARE
           PATENTLY FALSE.

           At the core of the Complaint, Plaintiff alleges that the Letters violate 15 U.S.C. §§1692e,

the UCSPA, and constitute fraud because Midland – and by extension its employee Bolin -

threatened to refer Plaintiff’s unpaid account to a law firm to be reviewed by an attorney for

possible legal options and that Midland never did, nor intended to, refer the account to its counsel.
                                                    8

158411.01291/125774743v.8
4852-6533-7322.3
Case 4:21-cv-00020-DN-PK Document 15 Filed 05/18/21 PageID.164 Page 9 of 19




( Comp. ¶¶ 69-76, ECF No. 2). As is clear from the Complaint and the Answer, Plaintiff’s claims

are patently false. Midland did indeed refer the Account to its counsel – as it was permitted to do

– and counsel communicated on multiple occasions with Plaintiff and her counsel. Therefore,

Plaintiff’s claims are blatantly false and judgment in favor of Defendants, on all claims, must be

entered.

           A.      Any FDCPA Claims Relating to Communications Prior to February 12, 2020
                   are Time Barred.

           At a foundational level, lawsuits arising under the FDCPA must be brought “within one

year from the date on which the violation occurs.” (15 U.S.C. § 1692k(d)). The Complaint

references communications, including correspondence dated December 6, 2019, which are time

barred under the FDCPA. (Comp. ¶ 12). The Complaint was filed on February 12, 2021. (Comp.,

ECF No. 2). Therefore, any claims based on communications prior to February 12, 2020 are time-

barred and should not be considered by this Court.

           B.      Plaintiff’s Claim Under Section 1692e(5) Is Factually Unsupported.

           To allege a violation of section 1692e(5), a plaintiff must show that defendants (1)

threat[ened] to take any action, (2) that cannot legally be taken or that was not intended to be taken.

15 U.S.C. § 1692e(5). Plaintiff’s cannot succeed on either prong.

                   1.       The Letters Do Not Threaten Legal Action That Cannot Legally Be
                            Taken Or That Was Not Intended To Be Taken.

           Courts throughout the country – including the 10th Circuit - have held that letters that

“simply state that the debt collector ‘may consider additional remedies’ and that the accounts were

placed with an attorney for ‘such action as necessary’” are equivocal statements that do not give

rise to liability under Section 1692e and Section 1692e(5). Avila, 644 F. App’x at 22; see Lewis
                                                  9

158411.01291/125774743v.8
4852-6533-7322.3
Case 4:21-cv-00020-DN-PK Document 15 Filed 05/18/21 PageID.165 Page 10 of 19




v. JP Morgan Chase Bank, Nat’l Ass’n, No. 13-cv-01375-PAB-KLM, 2013 U.S. Dist. LEXIS

186322, 2014 WL 1217948, at *19 (D. Colo. Mar. 24, 2014) (holding that the debtor failed to state

a claim under 15 U.S.C. § 1692e(5) because “[the debt collector] had a legal right to foreclose”.)

See generally Fouts v. Express Recovery Servs., 602 F. App’x 417 (10th Cir. 2015)(unpublished)

(addressing claim that debt collector “violated § 1692e(2)(A) and e(5) by threatening garnishment

without having a judgment.”). Accordingly, “even where communications specifically refer to

legal action, a threat does not exist where the references are couched in terms of mere possibility.”

Sorel v. Capital One Servs., LLC, No. 3:11-CV-703 SRU, 2012 WL 3596487, at *6 (D. Conn.

Aug. 20, 2012) 6; see also Wood v. Capital One Servs., LLC, No. 5:09-CV-1445 NPM/DEP, 2012

WL 4364494, at *9 (N.D.N.Y. Sept. 21, 2012) (adopting Sorel analysis); Quamina v. Retrieval

Masters Creditors Bureau, Inc., No. 10-CV-01852 ERK RER, 2011 WL 1099483, at *3 (E.D.N.Y.

Mar. 22, 2011)(granting defendant judgment on the pleadings where letter did not explicitly

threaten legal action).

           The respective letters in Sorel, Wood, and Quamina, each of which was held not to be a

violation of 15 U.S.C. § 1692e(5), show that the Letters in this action do not violate any provision

of the FDCPA:

     •     Sorel - the letter stated “At this point in time, your account has been pre-qualified by

           Capital One as lawsuit eligible. If we do not hear from you regarding this important

           business matter, your account may be subject to litigation. If this were to occur, your


6
    Citing Gervais v. Riddle & Assocs., P.C., 479 F. Supp. 2d 270, 274 (D. Conn. 2007); Madonna v. Acad. Collection
Serv., Inc., 1997 WL 530101, at *1–2 (D. Conn. Aug. 12, 1997) (holding that letters describing the possibility of
initiation of legal action and possible consequences of litigation were not threats, but merely communicated that
litigation was one possible course of action).
                                                        10

158411.01291/125774743v.8
4852-6533-7322.3
Case 4:21-cv-00020-DN-PK Document 15 Filed 05/18/21 PageID.166 Page 11 of 19




           account may incur additional fees and penalties if allowed under the state law of your

           jurisdiction.” 2012 WL 3596487 at *2.

     •     Wood – the letter stated “Your account is seriously delinquent and meets the guidelines for

           legal action if payment is not made toward the amount shown above.” 2012 WL 4364494,

           at *3. The letter further stated that “No decision has been made to sue you yet, so you still

           have options.” Id.

     •     Quamina - the letter stated, in relevant part, that “You have apparently chosen to ignore all

           of our requests for payment. However, be advised that our client has authorized us to

           continue our collection efforts until you have honored this outstanding obligation … To

           avoid further contact, send your payment immediately.” 2011 WL 1099483, at *1

           (emphasis original).

Almost precisely as the letters in Sorel, Wood and Quamina, the February Letter states that “[i]f

you do not reply, we plan on sending your account to an attorney in the state of Utah” and that a

lawsuit would commence only “if the attorney determines there is cause for a suit.” (Midland

Answer Ex. B; ECF No. 7-2)(Comp., Ex. 1, ECF No. 1-1)(emphasis added). Such language makes

it clear that Midland was only “planning” to send the account to its counsel but was also clearly

allowing Plaintiff the opportunity to avoid legal action. The February Letter also makes clear that

legal action is not imminent by stating that Plaintiff can call “to discuss what options are available”

and “we will work to avoid sending your account to an attorney.” Id. Additionally, the June Letter

provides three different options to Plaintiff, including making no immediate payment as long as

she makes contact prior to July 17, 2020. (Midland Answer Ex. C; ECF No. 7-3).

           Again, letters that “simply state that the debt collector ‘may consider additional remedies’
                                                      11

158411.01291/125774743v.8
4852-6533-7322.3
Case 4:21-cv-00020-DN-PK Document 15 Filed 05/18/21 PageID.167 Page 12 of 19




and that the accounts were placed with an attorney for ‘such action as necessary’” are equivocal

statements that do not give rise to liability under Section 1692e and Section 1692e(5). Avila, 644

F. App’x at 22. As was the case in Sorel, Wood and Quamina, the clear language in the February

and June Letters shows that Midland gave Plaintiff additional remedies to avoid the possibility of

a legal referral and subsequent lawsuit. Whether considered on a least sophisticated consumer

standard or otherwise, such language is not from an attorney and clearly doesn’t threaten

immediate legal action. Therefore, the face of the such letters was permissible under the FDCPA

and no action against either Midland or Bolin can stand.

                   2.       Plaintiff’s Claim That Midland Did Not Intend to Refer Her Debt to
                            Counsel Is Also Patently False.

           Plaintiff also falsely claims that Midland never actually intended to proceed with legal

action against her and that, as a result, the Letters violated the FDCPA. Specifically, Plaintiff

contends that “Midland never sent the alleged debt to an attorney for a review” and that “on

information and belief, Midland never intended or was never able to sue Plaintiff.” (Comp. ¶¶

38.) 7

           To meet her burden the Plaintiff must prove that the possibility of a referral to an attorney

could be “ruled out” because, for example, “a creditor ha[s] a fixed practice of not bringing suits

against customers.” See Sluys v. Hand, 831 F. Supp. 321, 326-27 (S.D.N.Y. 1993); Baptist v. Glob.

Holding & Inv. Co., No. CIVA04CV2365(DGT), 2007 WL 1989450, at *5 (E.D.N.Y. July 9,



7
  Plaintiff uses the absence of specific factual allegations to portray the FDCPA as a statutory blank canvas with
unlimited possibilities for compulsory liability supported by mere conclusory statements. Plaintiff’s bare legal claims
may serve to divert attention from the account in collections; however, “[t]he FDCPA is not a debt-relief statute…
and courts should not indulge thinly veiled attempts to use it as one.” Kraus v. Prof’l Bureau of Collections of
Maryland, Inc., 281 F. Supp. 3d 312, 322 (E.D.N.Y. 2017).
                                                         12

158411.01291/125774743v.8
4852-6533-7322.3
Case 4:21-cv-00020-DN-PK Document 15 Filed 05/18/21 PageID.168 Page 13 of 19




2007)(“To successfully prove a threat was in violation of § 1692e(5) based on lack of intent to

follow through, the plaintiff carries the burden of showing that the possibility of a lawsuit could

be ruled out.”).       Here, Plaintiff’s “unadorned, the defendant-harmed-me-accusations that lack

factual content” 8 do not plausibly state a claim against Defendants, and the Court need not accept

Plaintiff’s patently false interpretation of the Letters. See Allen v. Advanced Call Ctr. Techs.,

L.L.C., No. 18-CV-2873 (RRM) (AYS), 2019 WL 4887683, at *7 (E.D.N.Y. Sept. 30, 2019)(“The

least sophisticated consumer would not reasonably read Defendant’s letter in the way Plaintiff

suggests, and the Court need not accept their idiosyncratic interpretation.”)

           Plaintiff cannot plausibly state facts in support of the allegation that Midland did not intend

to forward Plaintiff’s account to an attorney because, in reality, it did!                     Again, Plaintiff

corresponded at least twice with Midland’s counsel before this lawsuit was filed. So, any

suggestion that Midland did not intend to refer the matter to counsel is false.

           Further, the fact that a lawsuit had not been filed between the December 2020 referral to

Johnson Mark LLC and the February 12, 2021 filing of this lawsuit certainly does not raise to the

level of some devious scheme by Defendants to violate the FDCPA or to fraudulently motivate

Plaintiff to pay on an account that is severely delinquent.

           Again, Midland had given Plaintiff more than ample time to try and address her

delinquency. Having failed to repay her debt, Midland – as it is permitted to do – notified Plaintiff

that it planned to refer the matter for legal consideration. Midland, again well within its rights, did

indeed refer the matter to counsel for consideration. Prior to filing a lawsuit, counsel corresponded



8
    See Altieri v. Overton, Russell, Doerr, & Donovan, LLP, 281 F. Supp. 3d 254, 267–68 (N.D.N.Y. 2017).
                                                         13

158411.01291/125774743v.8
4852-6533-7322.3
Case 4:21-cv-00020-DN-PK Document 15 Filed 05/18/21 PageID.169 Page 14 of 19




with Plaintiff and her attorney regarding the debt. Such activity by Midland – under any metric –

was proper and judgment in favor of Defendants must be entered.

           C.      Plaintiff’s Sections 1692e or 1692e(10) Claims Are Factually Unsupported. 9

           Plaintiff also claims that Defendant’s letters “were false, deceptive, unfair, and misleading

and were made for the purposes of misleading consumers.” (Comp. ¶ 72). However, Plaintiff does

not allege how Midland’s conduct was false, deceptive, or misleading. (See Comp.) And, as

discussed above there is no basis to suggest that Midland “never sent” Plaintiff’s account to an

attorney because, again, the account was referred to counsel. Thus, Plaintiff’s claim under Section

1692e is factually unsupported. See Wood, 2012 WL 4364494 at *9-11 (no violation of Section

1692, et seq. despite plaintiff’s assertions of communication that falsely threatened legal action).

           Plaintiff’s Complaint also relies upon the same “factual allegations” described above in

assuming that Defendants violated 15 U.S.C. §1692e(10). 10 (Comp. ¶ 42, ECF No. 2) And, yet

again, Plaintiff alleges no additional facts – aside from the false statement that Midland didn’t

intend to refer the debt to counsel. Therefore, Plaintiff’s claim under Section 1692e(10) is also

factually unsupported. See Spira v. Ashwood Fin., Inc., 358 F. Supp. 2d 150, 160-61 (E.D.N.Y.

2005)(“Plaintiff has also not submitted any evidence to support her contention that this statement




9
  Paragraph 48 of the Complaint also lists almost the entirety of every provision under the FDCPA while also stating
“amongst others”. Also, Count I merely lists 15 U.S.C. §§ 1692 without any additional information. (Comp. ¶¶ 63-
76). However, Plaintiff fails to otherwise specifically identify what other sections of the FDCPA form the basis for
any claims against Defendants. Thus, to the extent Plaintiff is attempting to allege any other violations under any
other section of the FDCPA, there are simply no facts to support such claims and Plaintiff’s broad and sloppy pleading
– by itself – cannot form the basis for any relief.
10
   “Without limiting the general application of the foregoing, the following conduct is a violation of this section: The
use of any false representation or deceptive means to collect or attempt to collect any debt or to obtain information
concerning a consumer.” 15 U.S.C. §1692e(10).
                                                          14

158411.01291/125774743v.8
4852-6533-7322.3
Case 4:21-cv-00020-DN-PK Document 15 Filed 05/18/21 PageID.170 Page 15 of 19




was a threat that it could not make. Further, because the Follow-up Letter was

neither deceptive nor false, it does not violate § 1692e(10).”)

           D.      Plaintiff’s UCSPA Claim Is Also Factually Unsupported.

           Plaintiff’s Second Count, which alleges a violation under the UCSPA, is also factually

unsupported for the same reasons her FDCPA claims fail. As was the case with her FDCPA claim,

Plaintiff falsely alleges that Defendants violated the UCSPA by (1) when threatening “to sue

Plaintiff they knew they would not carry out that threat” (2) threatening “to send Plaintiff’s account

to an attorney review they knew they would not carry out that threat” and (3) because Defendants

never sue Utah customers. (Comp. ¶¶ 82-84). Dismissal of a UCSPA claim is appropriate where

“the law simply affords no relief.” Commonwealth Prop. Advocates, LLC v. Mortg. Elec.

Registration Sys., Inc., 680 F.3d 1194, 1202 (10th Cir. 2011). The UCSPA expressly provides that

it “does not apply to . . . an act or practice required or specifically permitted by or under federal

law, or by or under state law.” Utah Code § 13-11-22(1)(a)(emphasis added).

           As set forth above at length, not only are Plaintiff’s claims regarding Midland’s referral of

her debt to counsel false, the alleged violations upon which Plaintiff seeks to recover are indeed

permitted under the FDCPA. Therefore, Defendants’ actions were permitted under federal law,

specifically the FDCPA, and no claim under the UCSPA can stand.

           Additionally, and as set forth above, Plaintiff claims that “Midland does not sue Utah

consumers and has not sued any Utah consumers in the last two years.” (Comp. ¶¶ 35-36). This

too is a patently false statement because Midland has indeed sued individuals for their failure to

make payments on debts recently and most certainly in the past two (2) years. (Larsen Certification

¶¶ 7-9, ECF No. 7-4 stating, in part: “Midland has initiated lawsuits in the State of Utah in
                                                    15

158411.01291/125774743v.8
4852-6533-7322.3
Case 4:21-cv-00020-DN-PK Document 15 Filed 05/18/21 PageID.171 Page 16 of 19




connection with its attempt to obtain payment for past due amounts owed to Midland on various

credit card and other accounts, including in 2020.”) This information was available to Plaintiff

and her attorney via a search of publicly available court records. Plaintiff’s failure to take even

this most basic action before suing Midland and one of its employees is, at best, poor form. As a

result, the UCSPA cannot form a basis for relief and judgment in favor of Defendants on Plaintiff’s

UCSPA claims is warranted.

           E.      There Are No Facts Which Support a Claim For Fraud.

           Plaintiff next alleged, at Count Three, that Defendants committed fraud and made

fraudulent misrepresentations by – again - never intending to sue Plaintiff nor having the ability to

sue Plaintiff. (Comp. ¶¶ 93-107). In Utah, the elements of fraud are:

           (1) a representation; (2) concerning a presently existing material fact; (3) which
           was false; (4) which the representor either (a) knew to be false, or (b) made
           recklessly, knowing that he [or she] had insufficient knowledge on which to base
           such representation; (5) for the purpose of inducing the other party to act upon it;
           (6) that the other party, acting reasonably and in ignorance of its falsity; (7) did in
           fact rely upon it; (8) and was thereby induced to act; (9) to his [or her] injury and
           damage.

Carlton v. Brown, 2014 UT 6, ¶ 38, 323 P.3d 571, 582 (internal citations omitted). Plaintiff

cannot meet the all nine elements of fraud.

           As stated above, there were no false statements made to Plaintiff as Midland not only

intended to send her account to a law firm, it did in fact do so. Plaintiff was aware of this fact

before filing this matter. Additionally, Plaintiff cannot show any justifiable reliance on the alleged

false statements. Had she relied on the Plaintiff’s statements she would have paid the debt. Plaintiff

took no such action. As a result, Midland referred the Plaintiff’s debt to counsel for potential legal

action – as it said it would. Thus, the suggestion that Midland and its employee, Bolin, were
                                                     16

158411.01291/125774743v.8
4852-6533-7322.3
Case 4:21-cv-00020-DN-PK Document 15 Filed 05/18/21 PageID.172 Page 17 of 19




somehow embroiled in a fraudulent scheme to incite Plaintiff to make payment on an account that

is clearly in default is absurd. As there are no facts to support any claim of fraud, judgment in

favor of Defendants on Plaintiff’s fraud claim is necessary.

           F.      All claims against Bolin fail for the same reasons that the claims against
                   Midland fail.

           Even if the Court were to conclude that there is some basis upon which Plaintiff can

proceed with any of her claims against Midland – which there is not – at the very least the claims

against Bolin must be dismissed. Plaintiff makes no separate factual allegations to suggest that

Bolin did anything wrong in his individual capacity. Instead, the entirety of the claims against

Bolin are based on the same facts alleged against his employer, Midland. Thus, all claims against

Bolin are equally unsupported in the same manner and for the same reasons why they fail as to

Midland.

III.       CONCLUSION

           For all the reasons discussed above, Defendants respectfully request that the Court enter

an Order for judgment on the pleadings in favor of Defendants and against Plaintiff on all counts.

Defendants also ask that the Court grant such other and further relief as it deems to be just and

appropriate.




                                                  17

158411.01291/125774743v.8
4852-6533-7322.3
Case 4:21-cv-00020-DN-PK Document 15 Filed 05/18/21 PageID.173 Page 18 of 19




Dated: May 18, 2021

                                   Respectfully submitted,


                                   /s/ Tanya N. Lewis
                                   Paul W. Shakespear
                                   Tanya N. Lewis
                                   Snell & Wilmer L.L.P.
                                   Gateway Tower West
                                   15 West South Temple, Suite 1200
                                   Salt Lake City, UT 84101-1547
                                   Tel.: 801.257.1972
                                   E-Mail: pshakespear@swlaw.com
                                           tlewis@swlaw.com

                                   And

                                   /s/ Michael P. Trainor
                                   Admitted Pro Hac Vice
                                   Michael P. Trainor
                                   BLANK ROME LLP
                                   One Logan Square
                                   130 N. 18th Street
                                   Philadelphia, PA 19103
                                   (215) 569-5500
                                   mtrainor@BlankRome.com
                                   Attorneys for Defendants – Midland Funding, LLC
                                   and Tim Bolin




                                     18

158411.01291/125774743v.8
4852-6533-7322.3
Case 4:21-cv-00020-DN-PK Document 15 Filed 05/18/21 PageID.174 Page 19 of 19




                                    CERTIFICATE OF SERVICE
           I hereby certify that on this date, I caused a true and correct copy of the foregoing

DEFENDANTS’ MOTION FOR JUDGMENT ON THE PLEADINGS was served via the

Court’s ECF electronic filing system to the following parties:


           Eric Stephenson
           STEPHENSON LAW FIRM
           250 N Redcliffs Dr 4B Ste 254
           Saint George, UT 84790
           eric@utahjustice.com

           Attorney for Plaintiff

           DATED: May 18, 2021

                                                         /s/ Susan Ballif




                                                    19

158411.01291/125774743v.8
4852-6533-7322.3
